USCA11 Case: 21-10108      Date Filed: 05/23/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 21-10108
                   Non-Argument Calendar
                   ____________________


MONISHA S. MOHAMMED,
                                              Plaintiff-Appellant,
versus
GHX GLOBAL HEALTHCARE EXCHANGE INC.,


                                            Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
              D.C. Docket No. 1:20-cv-00029-CC
                   ____________________
USCA11 Case: 21-10108            Date Filed: 05/23/2022         Page: 2 of 9




2                         Opinion of the Court                      21-10108



Before NEWSOM, LAGOA, and ANDERSON, Circuit Judges.
PER CURIAM:
       Monishia Mohammed 1 appeals following the grant of
summary judgment to GHX Global Healthcare Exchange, Inc.
(“GHX”), in her suit raising retaliation claims under Title VII of
the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-3(a),
and 42 U.S.C. § 1981, and a battery claim under Georgia state
law. 2 Procedurally, the district court granted GHX’s motion after
excluding evidence Mohammed offered in opposition, including a
LinkedIn page, an audio recording, and text messages. On appeal,
Mohammed contends that the LinkedIn page should have been
admitted because it was relevant, not hearsay, and properly au-
thenticated; she argues that her audio recording with a security


1Although the case caption identifies Mohammed’s first name as “Monisha,”
both parties refer to her as “Monishia.”
2 Mohammed also raised two other state tort law claims—for negligent su-
pervision and retention, and intentional infliction of emotional distress—
which the district court rejected when granting summary judgment. She
has abandoned the former ruling by not challenging it on appeal. See Access
Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004). She has
abandoned the latter because, although she mentions it on appeal, she does
not challenge the district court’s dispositive finding that the conduct she al-
leged did not rise to the level required to show an intentional infliction of
emotional distress. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678,
680 (11th Cir. 2014). Thus, we will not discuss these claims.
USCA11 Case: 21-10108        Date Filed: 05/23/2022    Page: 3 of 9




21-10108               Opinion of the Court                        3

guard was authenticated by GHX’s counsel; and she contends that
the text messages were properly authenticated. Next, Moham-
med argues that the district court erred when it granted summary
judgment on her federal retaliation claims because her supervi-
sors’ knowledge about her protected activity, i.e., filing an inter-
nal complaint in June 2018, could be inferred. Finally, Moham-
med argues that her state law battery claim is not barred by re-
spondeat superior because her supervisor was acting within the
scope of employment when touching her.
      For ease of reference, we will address each point in turn.
                                 I.
       We review a district court’s evidentiary rulings for an
abuse of discretion. Proctor v. Fluor Enters., Inc., 494 F.3d 1337,
1349 n.7 (11th Cir. 2007). An appellant, however, has the burden
“to ensure the record on appeal is complete, and where a failure
to discharge that burden prevents us from reviewing the district
court’s decision we ordinarily will affirm the judgment.” Selman
v. Cobb Cnty. Sch. Dist., 449 F.3d 1320, 1333 (11th Cir. 2006); see
also Pensacola Motor Sales Inc. v. E. Shore Toyota, LLC, 684 F.3d
1211, 1224 (11th Cir. 2012).
      Several evidentiary rules are relevant to this appeal. Evi-
dence is relevant if it has any tendency to make a material fact
more or less probable than it would be without the evidence.
Fed. R. Evid. 401. Relevant evidence is generally admissible,
USCA11 Case: 21-10108         Date Filed: 05/23/2022     Page: 4 of 9




4                       Opinion of the Court                 21-10108

whereas irrelevant evidence is never admissible. See Fed. R. Evid.
402.
        Evidence is properly authenticated when there is “evidence
sufficient to support a finding that the item is what the proponent
claims it is.” Fed. R. Evid. 901(a). The proponent of the evidence
has the burden of authentication. See United States v. Mar. Life
Caribbean Ltd., 913 F.3d 1027, 1033 (11th Cir. 2019), cert. denied,
140 S. Ct. 858 (2020). Among other ways, the proponent can au-
thenticate evidence with the testimony of a witness with
knowledge. Fed. R. Evid. 901(b)(1). Additionally, “[a] witness
may testify to a matter only if evidence is introduced sufficient to
support a finding that the witness has personal knowledge of the
matter,” and “[e]vidence to prove personal knowledge may con-
sist of the witness’s own testimony.” Fed. R. Evid. 602.
        Generally, hearsay is not admissible. See Fed. R. Evid. 802.
“The general rule is that inadmissible hearsay ‘cannot be consid-
ered on a motion for summary judgment.’” Macuba v. Deboer,
193 F.3d 1316, 1322 (11th Cir. 1999) (footnote omitted) (quoting
Garside v. Osco Drug, Inc., 895 F.2d 46, 50 (1st Cir. 1990)). Hear-
say is “a statement that: (1) the declarant does not make while tes-
tifying at the current trial or hearing; and (2) a party offers in evi-
dence to prove the truth of the matter asserted in the statement.”
Fed. R. Evid. 801(c). However, certain public records are not sub-
ject to the rule against hearsay. Fed. R. Evid. 803(8). And Rule
803(23) provides an exception for judgments that are “admitted to
prove a matter of personal, family, or general history, or bounda-
USCA11 Case: 21-10108         Date Filed: 05/23/2022     Page: 5 of 9




21-10108                Opinion of the Court                         5

ries, if the matter: (A) was essential to the judgment; and (B)
could be proved by evidence of reputation.”
        Here, we find that the district court did not abuse its discre-
tion when it excluded the LinkedIn page, the recording, or the
text messages. First, the LinkedIn page of a manager hired by
GHX after Mohammed left the company was unauthenticated
because she provided no testimony or affidavit proving that the
page was what she claimed it was. Moreover, the page contained
inadmissible hearsay because it was an out of court statement that
Mohammed offered for the truth of the matter asserted and did
not fall within any hearsay exceptions. Second, any challenge by
Mohammed to the exclusion of the audio recording fails because
it is not contained in the record on appeal. Third, the text mes-
sages were not authenticated and were inadmissible because Mo-
hammed did not meet her burden of authentication and provide
an affidavit or testimony explaining who the sender was or what
the sender meant by “stomached.” Accordingly, we affirm in
these respects.
                                  II.
       We review de novo the district court’s grant of summary
judgment and apply the same standard used by the district court.
Burton v. Tampa Hous. Auth., 271 F.3d 1274, 1276–77 (11th Cir.
2001). But we will not consider “an issue not raised in the district
court and raised for the first time in an appeal.” Access Now, Inc.
v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004). Moreo-
ver, an appellant abandons a claim when she raises it for the first
USCA11 Case: 21-10108         Date Filed: 05/23/2022    Page: 6 of 9




6                      Opinion of the Court                 21-10108

time in her reply brief. Sapuppo v. Allstate Floridian Ins. Co., 739
F.3d 678, 683 (11th Cir. 2014). Likewise, to reverse a district court
order that is based on multiple, independent grounds, a party
must convince us “that every stated ground for the judgment
against him is incorrect.” Id. at 680.
       Title VII prohibits private employers from discriminating
against an employee because of their race. 42 U.S.C. § 2000e–2(a).
It also prohibits employers from retaliating against an employee
because she has opposed an act made unlawful by Title VII.
Chapter 7 Tr. v. Gate Gourmet, Inc., 683 F.3d 1249, 1257–58 (11th
Cir. 2012); 42 U.S.C. § 2000e–3(a). In turn, 42 U.S.C. § 1981 pro-
hibits discriminating on the basis of race during the course of a
contractual relationship, such as one involving employment, and
likewise encompasses retaliation claims. See CBOCS W., Inc. v.
Humphries, 553 U.S. 442, 446, 452 (2008).
        Absent direct evidence that an employer has retaliated, we
employ the McDonnell Douglas burden-shifting framework when
analyzing claims for retaliation. See Brown v. Ala. Dep’t of
Transp., 597 F.3d 1160, 1181 (11th Cir. 2010). The first step under
the McDonnell Douglas framework is for the plaintiff to establish
a prima facie case of retaliation. Id. For a retaliatory refusal to
promote, a plaintiff must show that: “(1) she ‘engaged in a statu-
torily protected activity’; (2) she ‘suffered a materially adverse ac-
tion’; and (3) ‘there was a causal connection between her protect-
ed activity and the adverse action.’” See Gate Gourmet, 683 F.3d
at 1258 (quoting Howard v. Walgreen Co., 605 F.3d 1239, 1244
USCA11 Case: 21-10108             Date Filed: 05/23/2022         Page: 7 of 9




21-10108                   Opinion of the Court                               7

(11th Cir. 2010)). To establish a retaliatory hostile work envi-
ronment claim, a plaintiff must show, among other things, that
she was subjected to unwelcome harassment “based on” her en-
gaging in the protected activity. See Monaghan v. Worldpay US,
Inc., 955 F.3d 855, 861 (11th Cir. 2020). To establish a construc-
tive discharge claim, the employee must demonstrate that her
employer deliberately made working conditions intolerable,
thereby forcing her to quit her job. Bryant v. Jones, 575 F.3d
1281, 1298 (11th Cir. 2009).
       To prove causation for purposes of making out a prima fa-
cie case of retaliation, a plaintiff must first show that “the deci-
sion-maker[s] [were] aware of the protected conduct” and then
establish that the protected activity and the adverse action “were
not wholly unrelated.” McCann v. Tillman, 526 F.3d 1370, 1376
(11th Cir. 2008) (alterations in original) (quoting Gupta v. Fla. Bd.
of Regents, 212 F.3d 571, 590 (11th Cir. 2000)). The “plaintiff
must, at minimum, generally establish that the employer was ac-
tually aware of the protected expression at the time [it] took the
adverse action.” Raney v. Vinson Guard Serv., Inc., 120 F.3d
1192, 1197 (11th Cir. 1997).
      With respect to Mohammed’s June 2018 complaint,3 the
record shows that the district court properly granted summary


3 Although Mohammed identifies a February 2019 complaint to human re-
sources as a second protected activity, she did not rely on that before the dis-
trict court. Accordingly, we will not consider it. In any event, to the extent
USCA11 Case: 21-10108            Date Filed: 05/23/2022         Page: 8 of 9




8                         Opinion of the Court                      21-10108

judgment against Mohammed on her federal retaliation claims.
Because Mohammed did not establish that her supervisors actual-
ly knew about that complaint, she did not establish that her pro-
tected expression caused her to suffer an adverse action. We con-
clude that Mohammed’s argument that her supervisors’
knowledge could be inferred unavailing because actual, not con-
structive, knowledge is required for a retaliation claim. See id.
And to the extent Mohammed relied on conclusory allegations or
speculation, that was insufficient to show knowledge. We there-
fore reject this argument and affirm the summary judgment in
favor of GHX as to Mohammed’s federal retaliation claims.
                                     III.
        Under Georgia law, a person commits the tort of battery
when one person unlawfully touches another with intent to harm
or insult. Hendricks v. S. Bell Tel. & Tel. Co., 387 S.E.2d 593,
594–95 (1989). Under respondeat superior, a principal is liable for
the tortious acts of its agent, but only where the agent is acting
within the scope of, and in furtherance of, the principal’s business.
Piedmont Hosp., Inc. v. Palladino, 580 S.E.2d 215, 217 (Ga. 2003).
If the agent commits a tort for reasons unconnected to or outside




the latter complaint only alleged unfair treatment, not discrimination on the
basis of race, sex, or national origin, it would not have constituted protected
activity. See Coutu v. Martin Cnty. Bd. of Cnty. Comm’rs, 47 F.3d 1068,
1074 (11th Cir. 1995).
USCA11 Case: 21-10108      Date Filed: 05/23/2022   Page: 9 of 9




21-10108              Opinion of the Court                     9

the scope of his employment, the principal is not liable for that
conduct. Id. at 217–18.
        Here, the district court did not err in granting summary
judgment on Mohammed’s state law battery claim against GHX.
Her claim was precluded, in part, by respondeat superior, because
the undisputed evidence showed that GHX had no business pur-
pose for her supervisor to touch Mohammed in the allegedly un-
lawful manner she complained of. We therefore also affirm the
district court’s grant of summary judgment in favor of GHX on
Mohammed’s Georgia tort claim.
      AFFIRMED.